SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

700
KA 10-00604
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

CHARLES BRYANT, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered March 10, 2010. The judgment
convicted defendant, upon his plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court